Case 2:21-cv-01726-DG-AKT Document 9 Filed 05/12/21 Page 1 of 1 PageID #: 83




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
BIDSPOTTER, INC.,

                                      Plaintiff,
                                                     REOUEST FOR CERTIFICATE OF
                   -against-
                                                     DEFAULT
KOSTER INDUSTRIES, INC.,
                                                     Case No. 2:21-cv-01726 (DG-AKT)
                                    Defendant.




TO:    DOUGLAS PALMER
       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK




       Please enter the default of defendant Koster Industries Inc. pursuant to Rule 55(a) of the

Federal Rules of Civil Procedure for failure to plead or otherwise defend this action as fully

appears from the court file herein and from the attached Declaration of Dustin Grant.




Dated: New York, New York
       May 12,2021
                                                     ~
                                                     Dustin Grant
                                                     Hoguet Newman Regal & Kenney, LLP
                                                     One Grand Central Place
                                                     60 East 42nd Street, 48th Floor
                                                     New York, NY 10165
                                                     Phone: 212-689-8808
